[TextBox: [img-media_image1.png]]United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

ARENTFOX SCHIFF LLP1717 K Street, NW
Washington, DC 20006-5344																 
In re Application of					:
SILVERTAND						:	DECISION ON PETITION
Serial No.: 17/104,418				:	UNDER 37 CFR § 1.59(b)
Filed: November 25, 2020				:
Attorney Docket No: 039621.00757			:
 
This is in response to the petition under 37 CFR § 1.59(b), filed February 15, 2022, to expunge information from the above identified application. This application has been allowed.  

Petitioner requests that the response to Request for Information under 37 CFR § 1.105, submitted on December 23, 2021, be expunged. Petitioner states either: (A) that the information contains trade secret material, proprietary material and/or material that is subject to a protective order which has not been made public; or (B) that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted, and the information has not otherwise been made public. The petition fee set forth in 37 CFR § 1.17(g) has been paid.

The reasons set forth in this petition establishes to the satisfaction of the Director that expungement of the information is appropriate. The file entry for this document has been closed and as such the document is no longer publicly available, which is the IFW equivalent to removal of a paper document from a paper file wrapper.  

Therefore, petitioner’s petition is GRANTED.
    
Should there be any questions about this decision, please contact Scarlett Y. Goon by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-270-5241, or by facsimile sent to the general Office facsimile number, 571-273-8300.

/SCARLETT Y GOON/Quality Assurance Specialist 
Technology Center 1600